DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on August 26, 2019.  Claims 1-20 are pending.  Claims 1, 10 and 19 are independent.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 26, 2019 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moffatt et al. (hereinafter “Moffatt”).
With respect to independent claims 1, 10 and 19, Moffatt discloses in response to receiving at least one sensor data associated with a suspended payload, detecting an unstable movement in the suspended payload during a transport of the suspended payload (see page 45, lines 14-15, page 46, line 28 – page 47, line 4 and page 107, lines 13-14:  Left 351 A and right 351B inertial masses are suspended by respective pluralities of cables, e.g., 352A and 352B, which are also connected to respective cables 353A and 353B.  Positionally unstable left 355A and right 355B ribbon cables pass (from their connections to respective inertial masses) on to, over, and around, respective arrays of direction rectifying pulleys 356 A and 356B after which the respective ribbon cable strands 365A and 365B are positionally stable and able to engage the roller pulleys 366A/367A and 366B/367B of their respective traction winches without a significant fleet angle.  AUV hub 2109 is connected to a weight 2110 that promotes the stability of its orientation.); and 
implementing at least one sail coupled to the suspended payload to stabilize the detected unstable movement of the suspended payload (see page 35, lines 22-26:  the buoy is equipped with a single rigid sail. In other similar embodiments, the buoy is equipped with two and three rigid sails each. The scope of the present disclosure includes embodiments with any number of rigid sails. It also includes embodiments with any other manner of self-propulsion, including, but not limited to: ducted fans, propellers, parachute sails, etc.).).  
With respect to dependent claims 2, 11 and 20, Moffatt discloses wherein the at least one sensor data associated with the suspended payload is selected from the group consisting of a first set of movement data from at least one platform sensor, a second set of weather data from at least one external weather sensor, and a third set of imaging data from at least one image sensor (see page 56, lines 21-23 and page 110, line 28 – page 111, line 2:  the buoy incorporates sensors that include, but are not limited to, 5, that include meteorological instruments and sensors for measuring wind speed, direction, humidity, etc.  The embodiment’s ROV 2212 has two cameras 2216 and 2217 with overlapping fields of view allowing stereoscopic analysis of the images taken which may then permit, at least partial, 3D models to be constructed of the objects and/or surfaces so imaged. The embodiment’s ROV 2212 also has an upper 2218 and a lower 2219 acoustic sensors, each capable of generating, and receiving and/or detecting, sounds (e.g., simulated whale clicks). These acoustic sensors provide the ROV 2212 with the ability to detect distances to other objects and/or surfaces.).). 
With respect to dependent claims 3 and 12, Moffatt discloses tracking, based on the first set of movement data from the at least one platform sensor, a position and orientation of a platform supporting the suspended payload during the transport of the suspended payload, wherein the at least one platform sensor is selected from the group consisting of a tilt sensor, a rotation sensor, an accelerometer, a gyroscope, and a wind sensor (see page 23, line 29 – page 24, line 8 and page 112, line 3 - 10:  The inertial mass 101 is connected to a cable 102 which, in turn, is connected to a ribbon junction bar 103. The ribbon junction bar 103 is connected to two ribbon cables (i.e., two arrays of cables positioned adjacent to one another in an approximately flat orientation). A leftmost ribbon cable 104 engages an array 118 of direction rectifying pulleys which aligns each strand 119 within the ribbon cable such that each strand always engages, travels to, and/or passes on to, a respective roller pulley 106 within a plane tangential to the upper part of the roller pulley 106, and also within a plane normal to the longitudinal and/or rotational axis of the roller pulley 106. The array of direction rectifying pulleys 118 allow the relative lateral positions of the buoy and the inertial mass to vary while insulating the alignment of the ribbon cable from those positional and/or angular variations prior to its engagement with the roller pulley 106.  The position of the ROV must be, at least to an approximate degree, on such a circular path. This enables the embodiment’s control system (not shown) to make adjustments to the ROV’s position (e.g., through commands to the ROV 2212 causing the ROV to execute specific thrust vectors relative to its own longitudinal axis and/or geometry) and note the corresponding changes in the diameter of the circular path on which the ROV must be positioned. Through trial and error, and/or in combination with data from accelerometers on the buoy 2200 and ROV 2212, GPS receiver(s) on the buoy 2200 and/or within its computer enclosure 2205).  
With respect to dependent claims 4 and 13, Moffatt discloses determining, based on the second set of weather data from the at least one external weather sensor, a wind speed and a wind direction in a work environment (see page 56, lines 21 – 23:  the buoy incorporates sensors that include, but are not limited to, 5, that include meteorological instruments and sensors for measuring wind speed, direction, humidity, etc.).  
With respect to dependent claims 5 and 14, Moffatt discloses generating, based on the third set of imaging data from the at least one image sensor, at least one three-dimensional (3D) model of a work environment, wherein the generated at least one 3D model of the work environment is selected from the group consisting of a building model representing at least one building in proximity of the suspended payload during the transport of the suspended payload and a payload model representing the suspended payload located on a platform during the transport of the suspended payload (see page 55, lines 12-15 and page 110, lines 28-30:  A buoyant flotation structure, or buoy, 450 is connected, by a set and/or series of cables to a submerged inertial mass 451. Inertial mass 451 has a 3D shape in which horizontal cross-sections are airfoil shaped, and the vertical shape is approximately “tear- drop-shaped.”  The embodiment’s ROV 2212 has two cameras 2216 and 2217 with overlapping fields of view allowing stereoscopic analysis of the images taken which may then permit, at least partial, 3D models to be constructed of the objects and/or surfaces so imaged.). 
With respect to dependent claims 6 and 15, Moffatt discloses calculating, based on the at least one sensor data associated with the suspended payload, a predetermined movement of the suspended payload associated with the transport of the suspended payload payload (see page 54, lines 15 – 23:  the inertial mass 421 is approximately toroidal and/or donut-shaped it has relatively little drag with respect to lateral movements, e.g., into and out from the page of the illustration, which facilitates its motion with respect to those movements. And, because the horizontal cross-section of the inertial mass 421 (with respect to a horizontal section plane normal to the page of the illustration and passing through the center of the inertial mass) is approximately the same as the vertical cross-section of the inertial mass 421 (with respect to a section plane coplanar with the page of the illustration and passing through the center of the inertial mass) the inertial mass 421 has relatively little drag with respect to vertical movements which facilitates its motion with respect to those movements.). 
With respect to dependent claims 7 and 16, Moffatt discloses wherein detecting the unstable movement in the suspended payload further comprises: detecting, based on the first set of movement data from the at least one platform sensor and the second set of weather data from the at least one external weather sensor, at least one external force acting on the suspended payload (see page 54, line 15-23 and page 56, line 21-23:  the inertial mass 421 is approximately toroidal and/or donut-shaped it has relatively little drag with respect to lateral movements, e.g., into and out from the page of the illustration, which facilitates its motion with respect to those movements. And, because the horizontal cross-section of the inertial mass 421 (with respect to a horizontal section plane normal to the page of the illustration and passing through the center of the inertial mass) is approximately the same as the vertical cross-section of the inertial mass 421 (with respect to a section plane coplanar with the page of the illustration and passing through the center of the inertial mass) the inertial mass 421 has relatively little drag with respect to vertical movements which facilitates its motion with respect to those movements.  The buoy incorporates sensors that include, but are not limited to, 5, that include meteorological instruments and sensors for measuring wind speed, direction, humidity, etc.).  
With respect to dependent claims 8 and 17, Moffatt discloses wherein implementing the at least one sail coupled to the suspended payload to stabilize the detected unstable movement of the suspended payload further comprises: determining, based on the first set of movement data from the at least one platform sensor, the second set of weather data from the at least one external weather sensor, and the third set of image data from the at least one image sensor, a controlled implementation of the at least one sail to counteract the at least one external force acting on the suspended payload (see page 92, line 24-28, page 107, lines 26-31, and page 114, line 17-23:  FIGS. 109-112 are illustrations of one, but not all, of the types of “inertial mass swivel connectors” that may be incorporated within embodiments of the present disclosure for the purpose of allowing a suspended inertial mass or vessel to spin about the cable that connects it to a buoy and/or ribbon cable, e.g., in response to shifting currents around the inertial mass and/or wave- and/or wind-driven rotations of the buoy.  Each AUV in the illustrated embodiment 2100 contains a camera, light, and acoustic generator (speaker), e.g., 2121 on AUV 2116. Each AUV’s acoustic generator is able to generate a simulated whale click (or other sound), e.g., 2122, that can be directed to reflect off the seafloor 2123, e.g., at 2124, or another surface, and thereafter be received, heard, and/or detected, by the respective AUV’s microphone 2115 (2115 is a microphone and speaker).  Each AUV, e.g., 2328, of the embodiment 2300, has four cameras, and associated lights. Two cameras and lights, e.g., 2329 and 2330, are mounted on back-facing struts, and tend to provide useful information to an AUV when it attempts to insert its back end, e.g., 2331, into a docking port, e.g., 2324, on the AUV hub 2316. The back-facing cameras of an AUV provide it with stereoscopic images, which, in combination with the homing signals emitted by the light and acoustic sensor, e.g., 2325, at the back inside of each docking port, can facilitate the insertion of an AUV, e.g., 2332 into a docking port, e.g., 2324.).  
With respect to dependent claims 9 and 20, Moffatt discloses wherein the at least one sail coupled to the suspended payload is selected from the group consisting of a fabric sail and a rotary sail (see page 35, lines 22-26:  the buoy is equipped with a single rigid sail. In other similar embodiments, the buoy is equipped with two and three rigid sails each. The scope of the present disclosure includes embodiments with any number of rigid sails. It also includes embodiments with any other manner of self-propulsion, including, but not limited to: ducted fans, propellers, parachute sails, etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661